Name: Commission Regulation (EEC) No 1812/87 of 29 June 1987 amending Regulation (EEC) No 2814/86 introducing a temporary derogation to Regulations (EEC) No 685/69 and (EEC) No 625/78 as regards the date of taking over the butter and skimmed-milk powder bought in by intervention agencies
 Type: Regulation
 Subject Matter: processed agricultural produce;  trade policy
 Date Published: nan

 No L 170/2930 . 6. 87 Official Journal of the European Communities COMMISSION REGULATION (EEC) No 1812/87 of 29 June 1987 amending Regulation (EEC) No 2814/86 introducing a temporary derogation to Regulations (EEC) No 685/69 and (EEC) No 625/78 as rgards the date of taking over the butter and skimmed-milk powder bought in by intervention agencies HAS ADOPTED THIS REGULATION : Article 1 The second paragraph of Article 2 of Regulation (EEC) No 2814/86 is replaced by the following : ' It shall apply :  to the quantities of butter in respect of which the tender for sale was recorded as received by the intervention agency during the period 12 September 1986 to 30 June 1987,  to the quantities of skimmed-milk powder in respect of which the tender for sale was recorded as received by the intervention agency during the period 12 September 1986 to 31 August 1987.' THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ('), as last amended by Regula ­ tion (EEC) No 773/87 (2), and in particular Articles 6 (7) and 7 (5) thereof, Whereas Commission Regulation (EEC) No 2814/86 (3), as last amended by Regulation (EEC) No 929/87 (4), intro ­ duced a derogation to Commission Regulations (EEC) No 685/69 (*), as last amended by Regulation (EEC) No 3669/86 (6), and (EEC) No 625/78 Q, as last amended by Regulation (EEC) No 371 1 /86 (8), for the period 12 September 1986 to 30 June 1987 as regards the date of taking over of products bought in by intervention agen ­ cies ; whereas the grounds for the aforesaid temporary derogation are still valid in respect of skimmed-milk powders ; whereas the period of application of Regulation (EEC) No 2814/86 should therefore be extended by two months in respect of that product ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products, Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 29 June 1987. For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 148, 28 . 6 . 1968, p . 13 . 0 OJ No L 78, 20 . 3 . 1987, p . 1 . (3) OJ No L 260, 12. 9 . 1986, p. 14. (4) OJ No L 89, 4. 4. 1987, p . 36. 0 OJ No L 90, 15. 4. 1969, p. 12. ( «) OJ No L 339, 2. 12. 1986, p . 16. 0 OJ No L 84, 31 . 3 . 1978, p . 19 . 8 OJ No L 342, 5 . 12. 1986, p . 8 .